DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          SONY TERMILIEN,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1255

                              [August 5, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Gillen, Judge;
L.T. Case Nos. 50-2008-CF-012597-AXXX-MB and 50-2008-CF-017307-
BXXX-MB.

   Sony Termilien, Pahokee, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See State v. McBride, 848 So. 2d 287, 289-91 (Fla. 2003).

CIKLIN, KLINGENSMITH and KUNTZ, JJ., concur.

                          *           *          *

   Not final until disposition of timely filed motion for rehearing.